DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2022 has been entered. 
Claims 1, 3, 5, 7-8, 12, 14, 16, and 18-20 have been amended. Claims 2 and 13 have been cancelled. Claims 1, 3-12, and 14-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” in lines 5-6 and “determining a characteristic part of the target object for tracking the target object based determining whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” and “determining a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” are found in the specification of the instant application.
For example, Par. [0028-32] of the specification indicates “aircraft determines whether a switching condition for switching from far field tracking to near field tracking is satisfied… the aircraft may determine a characteristic part of the target object that is to be tracked in near field tracking”. Par. [0052-87] of the specification also indicates “aircraft determines whether a switching condition for switching from near field tracking to far field tracking is satisfied… the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may need to determine one or more characteristic parts of the target object for far field tracking… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter… determining the characteristic parts of the target object based on the tracking parameter may include… When the tracking parameter satisfies a first tracking condition, determining the characteristic part of the target object as a first characteristic part; the first characteristic part being a human body of the target object… determining the characteristic part of the target object based on the tracking parameter may include… When the tracking parameter satisfies a second predetermined tracking condition, determining a second characteristic part of the target object based on a human region of the target object, and determining the characteristic part of the target object to be the second characteristic part… the second predetermined tracking condition may include: the dimensional proportion is greater than or equal to a second predetermined dimensional proportion value, and/or, the distance between the target object and the aircraft is smaller than or equal to a second predetermined distance value”.
However, the examiner cannot clearly ascertain where the claimed “determining whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” and “determining a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” are found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “determining whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” in lines 5-6 of claim 1 as “determining whether to switch tracking of the target object in the captured image from near field tracking to far field tracking, or from far field tracking to near field tracking, based on the target tracking parameter” and the claimed “determining a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” in lines 7-8 of claim 1 as “determining a characteristic part of the target object for tracking the target object based on the tracking parameter”, respectively.   
Claims 3-11 are rejected by virtue of being dependent upon rejected base claim 1.
determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” and “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” are found in the specification of the application.
For example, Par. [0028-32] of the specification indicates “aircraft determines whether a switching condition for switching from far field tracking to near field tracking is satisfied… the aircraft may determine a characteristic part of the target object that is to be tracked in near field tracking”. Par. [0052-87] of the specification also indicates “aircraft determines whether a switching condition for switching from near field tracking to far field tracking is satisfied… the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may need to determine one or more characteristic parts of the target object for far field tracking… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter… determining the characteristic parts of the target object based on the tracking parameter may include… When the tracking parameter satisfies a first tracking condition, determining the characteristic part of the target object as a first characteristic part; the first characteristic part being a human body of the target object… determining the characteristic part of the target object based on the tracking parameter may include… When the tracking parameter satisfies a second predetermined tracking condition, determining a second characteristic part of the target object based on a human region of the target object, and determining the characteristic part of the target object to be the second characteristic part… the second predetermined tracking condition may include: the dimensional proportion is greater than or equal to a second predetermined dimensional proportion value, and/or, the distance between the target object and the aircraft is smaller than or equal to a second predetermined distance value”.
However, the examiner cannot clearly ascertain where the claimed “determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” and “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” are found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” in lines 7-8 of claim 12 as “determine whether to switch tracking of the target object in the captured image from near field tracking to far field tracking, or from far field tracking to near field tracking, based on the target tracking parameter” and the claimed “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” in lines 9-10 of claim 12 as “determine a characteristic part of the target object for tracking the target object based on the tracking parameter”, respectively.   

Claim 20 recites the limitation “determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” in lines 8-9 and “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” in lines 10-11. However, the examiner cannot clearly ascertain where the claim limitations “determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” and “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” are found in the specification of the application.
For example, Par. [0028-32] of the specification indicates “aircraft determines whether a switching condition for switching from far field tracking to near field tracking is satisfied… the aircraft may determine a characteristic part of the target object that is to be tracked in near field tracking”. Par. [0052-87] of the specification also indicates “aircraft determines whether a switching condition for switching from near field tracking to far field tracking is satisfied… the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may need to determine one or more characteristic parts of the target object for far field tracking… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter… determining the characteristic parts of the target object based on the tracking parameter may include… When the tracking parameter satisfies a first tracking condition, determining the characteristic part of the target object as a first characteristic part; the first characteristic part being a human body of the target object… determining the characteristic part of the target object based on the tracking parameter may include… When the tracking parameter satisfies a second predetermined tracking condition, determining a second characteristic part of the target object based on a human region of the target object, and determining the characteristic part of the target object to be the second characteristic part… the second predetermined tracking condition may include: the dimensional proportion is greater than or equal to a second predetermined dimensional proportion value, and/or, the distance between the target object and the aircraft is smaller than or equal to a second predetermined distance value”.
However, the examiner cannot clearly ascertain where the claimed “determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” and “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” are found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “determine whether tracking the target object is near field tracking or far field tracking based on the tracking parameter” in lines 8-9 of claim 20 as “determine whether to switch tracking of the target object in the captured image from near field tracking to far field tracking, or from far field tracking to near field tracking, based on the target tracking parameter” and the claimed “determine a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking” in lines based on the tracking parameter”, respectively.   
Claim 3 recites the limitation “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking and the characteristic part of the target object as a first characteristic part” in lines 1-5. However, the examiner cannot clearly ascertain where the claim limitation “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking” was found in the specification.
For example, Par. [0053-54] of the specification indicates “the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may determine whether the switching condition for switching from the near field tracking to the far field tracking is satisfied”.
However, the examiner cannot clearly ascertain where the claimed “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking” in lines 3-5 of claim 3 as “in response to the tracking parameter satisfying a first predetermined tracking condition, determining switching the tracking of the target object in the captured image to the far field tracking”.
in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the near field tracking” was found in the specification.
For example, Par. [0063-73] of the specification indicates “Tracking may be switched from far field tracking to near field tracking. The process of switching from near field tracking to far field tracking may be similar… aircraft having a face scanning takeoff function may scan a human face to take off. After the face scanning is successful, the process of tracking switch of the aircraft may be started with near field tracking (e.g., tracking the human face or the human face and the shoulder… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter)”.
However, the examiner cannot clearly ascertain where the claimed “in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the near field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the near field tracking” in lines 3-5 of claim 5 as “in response to the tracking parameter satisfying a second predetermined determining switching or starting the tracking of the target object in the captured image in the near field tracking”.
Claim 7 recites the limitation “wherein determining the tracking of the target object as the far field tracking” in lines 1-2. However, the examiner cannot clearly ascertain where the claim limitation “determining the tracking of the target object as the far field tracking” was found in the specification.
For example, Par. [0053-54] of the specification indicates “the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may determine whether the switching condition for switching from the near field tracking to the far field tracking is satisfied”.
However, the examiner cannot clearly ascertain where the claimed “determining the tracking of the target object as the far field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “wherein determining the tracking of the target object as the far field tracking” in lines 1-2 of claim 7 as “wherein determining switching the tracking of the target object in the captured image to the far field tracking”.
Claim 8 recites the limitation “wherein determining the tracking of the target object as the near field tracking” in lines 1-2. However, the examiner cannot clearly ascertain where the claim limitation “determining the tracking of the target object as the near field tracking” was found in the specification.
For example, Par. [0063-73] of the specification indicates “Tracking may be switched from far field tracking to near field tracking. The process of switching from near field tracking to far field tracking may be similar… aircraft having a face scanning takeoff function may scan a human face to take off. After the face scanning is successful, the process of tracking switch of the aircraft may be started with near field tracking (e.g., tracking the human face or the human face and the shoulder… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter)”.
However, the examiner cannot clearly ascertain where the claimed “determining the tracking of the target object as the near field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “wherein determining the tracking of the target object as the near field tracking” in lines 1-2 of claim 8 as “wherein determining switching or starting the tracking of the target object in the captured image in the near field tracking”.
Claim 14 recites the limitation “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking and the characteristic part of the target object as a first characteristic part” in lines 1-5. However, the examiner cannot clearly ascertain where the claim limitation “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking” was found in the specification.
For example, Par. [0053-54] of the specification indicates “the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may determine whether the switching condition for switching from the near field tracking to the far field tracking is satisfied”.
However, the examiner cannot clearly ascertain where the claimed “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking” in lines 3-5 of claim 14 as “in response to the tracking parameter satisfying a first predetermined tracking condition, determining switching the tracking of the target object in the captured image to the far field tracking”.
Claim 16 recites the limitation “in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the far field tracking and the characteristic part of the target object as a first characteristic part” in lines 1-5. However, the examiner cannot clearly ascertain where the claim limitation “in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the near field tracking” was found in the specification.
For example, Par. [0063-73] of the specification indicates “Tracking may be switched from far field tracking to near field tracking. The process of switching from near field tracking to far field tracking may be similar… aircraft having a face scanning takeoff function may scan a human face to take off. After the face scanning is successful, the process of tracking switch of the aircraft may be started with near field tracking (e.g., tracking the human face or the human face and the shoulder… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter)”.
However, the examiner cannot clearly ascertain where the claimed “in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the near field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “in response to the tracking parameter satisfying a second predetermined tracking condition, determining the tracking of the target object as the near field tracking” in lines 3-5 of claim 16 as “in response to the tracking parameter satisfying a second predetermined tracking condition, determining switching or starting the tracking of the target object in the captured image in the near field tracking”.
Claim 18 recites the limitation “wherein determining the tracking of the target object as the far field tracking” in lines 1-2. However, the examiner cannot clearly ascertain where the claim limitation “determining the tracking of the target object as the far field tracking” was found in the specification.
For example, Par. [0053-54] of the specification indicates “the aircraft may determine characteristic parts of the target object for tracking in the far field tracking… the aircraft may determine whether the switching condition for switching from the near field tracking to the far field tracking is satisfied”.
determining the tracking of the target object as the far field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “wherein determining the tracking of the target object as the far field tracking” in lines 1-2 of claim 18 as “wherein determining switching the tracking of the target object in the captured image to the far field tracking”.
Claim 19 recites the limitation “wherein determining the tracking of the target object as the near field tracking” in lines 1-2. However, the examiner cannot clearly ascertain where the claim limitation “determining the tracking of the target object as the near field tracking” was found in the specification.
For example, Par. [0063-73] of the specification indicates “Tracking may be switched from far field tracking to near field tracking. The process of switching from near field tracking to far field tracking may be similar… aircraft having a face scanning takeoff function may scan a human face to take off. After the face scanning is successful, the process of tracking switch of the aircraft may be started with near field tracking (e.g., tracking the human face or the human face and the shoulder… the aircraft may determine whether to switch from near field tracking to far field tracking or from far field tracking to near field tracking based on the target tracking parameter)”.
However, the examiner cannot clearly ascertain where the claimed “determining the tracking of the target object as the near field tracking” is found in the specification of the application, as indicated above, which renders the claim indefinite.
determining switching or starting the tracking of the target object in the captured image in the near field tracking”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHAO et al. (International Publication WO 2017/045116 A1), hereafter referred to as ZHAO.

Regarding claim 1, ZHAO discloses a tracking control method (Par. [0004-6]: systems and methods that can support target tracking… systems and methods that can support target tracking… controller can obtain a relative distance between the movable object and the target, and can generate one or more control signals to track the target), comprising: 
obtaining a tracking parameter of a target object, the tracking parameter including at least one of a dimensional proportion of a tracking frame of the target object in a captured image or a distance between the target object and an aircraft (Par. [0024-description of the invention as following uses an unmanned aerial vehicle (UAV) as example for a movable object.… Although the movable object 310 is depicted as an unmanned aerial vehicle (UAV), this depiction is not intended to be limiting, and any suitable type of movable object can be used, as described herein. One of skill in the art would appreciate that any of the embodiments described herein in the context of aircraft systems can be applied to any suitable movable object; Par. [0053-54]: target information can include characteristics of a specific target such as an initial position (e.g., coordinates) and/or size of a target within one or more images captured by an imaging device carried by the movable object 310… the target information can include target type information such as characteristics of a type or category of targets including color, texture, pattern, size, shape, dimension… expected target information may be used to adjust the movable object, carrier and/or imaging device so that the target being tracked maintains an appearance in one or more images according to the expected target information. For example, the target may be tracked so as to maintain an expected position and/or size within one or more images captured by the imaging device. For example, the expected position of the tracked target may be near the center of the image or off-center… Once a target is identified, expected target information can be used to detect a deviation from expected characteristics of the target such as expected position and/or size… current target characteristics or information can be determined based on one or more images captured by the movable object. The current target information can be compared with the expected target information provided by the control terminal to determine the deviation therefrom. A change in position of the target may be detected by comparing coordinates of the target (e.g., the coordinates of a center point of the target) within an image to the coordinates of the expected target position. A change in size of the target may be detected by comparing the size of the area (e.g., in pixels) covered by the target with the expected target size… a change in size may be detected by detecting an orientation, boundaries, or other characteristics of the target; Par. [0062-69]: an adjustment to correct a change in size of the target may be achieved by controlling the zoom in/out of the imaging device (e.g., if the imaging device supports the zoom level required), by controlling the movement of the movable object (e.g., so as to get closer to or farther away from the target), or by a combination of zoom in/out of the imaging device and the movement of the movable object. A processor onboard the movable object may make the determination as to which object or combination of objects to adjust… Examples of tracking information may include relative or absolute coordinates and/or size of the target within one or more image frames received from the movable object, changes of the target between consecutive image frames, GPS coordinates, or other positional information of the target, and the like… the tracking information may be used by the control terminal 311 to display the target as being tracked ( e.g., via a graphical tracking indicator such as a box around the target)… Computer vision or other techniques may be used to determine boundary of target. Otherwise, user input may define the boundary of target. One or more targets may be selected at a time. In some embodiments, the selected target is displayed with a selection indicator to indicate that the user has selected the target for tracking… the control terminal may be configured to allow a user to enter or select target type information such as color, texture, shape, dimension, or other characteristics associated with a desired target; Par. [0108]: object tracking algorithm is fast and effective, which is beneficial for a movable object such as an unmanned aerial vehicle (UAV) since the movable object often has limited computing capability and power resource… Also, the system can calculate the position of tracking object on the fly using a single camera, e.g. estimating the object size using the correlation filter based tracking algorithm; Par. [0127-149]: Figure 14 illustrates tracking a target based on distance measuring in a movable object environment… The movable object 1401 can acquire a target 1406 from an image 1403, which are captured by the camera… the system can obtain the (3D) position of the target from the (2D) tracking information. For example, the position of the target 1406, which is important for tracking the target, can be determined based on the direction toward the target 1406 and the relative distance 1415 between the movable object 1410… (e.g. a UAV) and the target 1406. The direction of the object can be obtained by calculating the direction vector from a calibrated camera. Furthermore, the system can estimate the relative distance between the tracking device and the target based on state information associated with the imaging device and the movable object… the controller 1405 can obtain a relative distance 1415 between the movable object 1410 and the target 1406 from the image 1403… the system can take advantage of various distance measuring methods. For example, the distance measuring method can take advantage of a bounding box 1520, which can handle complex geometry shapes and provides continuous and stable results… the system can perform an initialization step, which includes estimating both the target distance and target height (automatically)… the system can estimate the target distance based on the measured or effective camera altitude 1506 and the position of the bounding box 1520 in the image coordinates 1515… Figure 16 shows a flowchart of tracking a target based on distance measuring in a movable object environment, in accordance with various embodiments of the present invention. As shown in Figure 16, at step 1601, the system can acquire a target from one or more images, which are captured by an imaging device that is carried by a movable object. Then, at step 1602, the system can obtain a relative distance between the movable object and the target; obtaining a tracking parameter of a target object, the tracking parameter including at least one of a dimensional proportion of a tracking frame of the target object in a captured image or a distance between the target object and an aircraft (e.g. target tracking information includes target type information such as characteristics of a type or category of targets (i.e. obtaining a tracking parameter of a target object), including size, shape, dimension (i.e. dimensional proportion), for example, in which target characteristics (i.e. features, information, etc.) are determined (i.e. obtained, calculated, etc.) based on one or more images captured by a movable object, including an unmanned aerial vehicle (UAV) (i.e. an aircraft), in which a target is tracked based on tracking parameters by maintaining an expected position (i.e. location, distance, coordinates, etc.) and/or size (i.e. a dimensional proportion, boundary, shape, etc.) of the target within one or more images captured by the imaging device, including tracking 
determining whether tracking the target object is near field tracking or far field tracking based on the tracking parameter [determining whether to switch tracking of the target object in the captured image from near field tracking to far field tracking, or from far field tracking to near field tracking, based on the target tracking parameter] (Par. [0053-60]: target information can include characteristics of a specific target such as an initial position (e.g., coordinates) and/or size of a target within one or more images captured by an imaging device carried by the movable object 310. Additionally or alternatively, the target information can include target type information such as characteristics of a type or category of targets including color, texture, pattern, size, shape, dimension… expected target information may be used to adjust the movable object, carrier and/or imaging device so that the target being tracked maintains an appearance in one or more images according to the expected target information. For example, the target may be tracked so as to maintain an expected position and/or size within one or more images captured by the imaging device. For example, the expected position of the tracked target may be near the center of the image or off-center… Once a target is identified, expected target information can be used to detect a deviation from expected characteristics of the target such as expected position and/or size… current target characteristics or information can be determined based on one or more images captured by the movable object. The current target information can be compared with the expected target information provided by the control terminal to determine the deviation therefrom. A change in position of the target may be detected by comparing coordinates of the target (e.g., the coordinates of a center point of the target) within an image to the coordinates of the expected target position. A change in size of the target may be detected by comparing the size of the area (e.g., in pixels) covered by the target with the expected target size… a change in size may be detected by detecting an orientation, boundaries, or other characteristics of the target… Based at least in part on the detected deviation, control signals may be generated (e.g., by one or more processors onboard the movable object) that cause adjustment that substantially corrects the detected deviation. As such, the adjustment may be used to substantially maintain one or more expected target characteristics (e.g., target position and/or size) within the images captured by the movable object… the adjustment may include adjustment to the zoom, focus, or other operational parameters of the payload (e.g., imaging device) itself(e.g., zoom in/out)… the adjustment may be generated based at least in part on the type of detected deviation. For example, a deviation from the expected target position may require rotation of the movable object and/or the payload (e.g., via the carrier) around one, two, or three rotational axes. As another example, a deviation from the expected target size may require translational movement of the movable object along a suitable axis and/or changes to the zoom of the imaging device (e.g., zoom in or out); Par. [0069]: Computer vision or other techniques may be used to determine boundary of target. Otherwise, user input may define the boundary of target. One or more targets may be selected at a time. In some embodiments, the selected target is displayed with a selection indicator to indicate that the user has selected the target for tracking… the control terminal may be configured to allow a user to enter or select target type information such as color, texture, shape, dimension, or other characteristics associated with a desired target; Par. [0127-149]: Figure 14 illustrates tracking a target based on distance measuring in a movable object environment… The movable object 1401 can acquire a target 1406 from an image 1403, which are captured by the camera… the system can obtain the (3D) position of the target from the (2D) tracking information. For example, the position of the target 1406, which is important for tracking the target, can be determined based on the direction toward the target 1406 and the relative distance 1415 between the movable object 1410… (e.g. a UAV) and the target 1406. The direction of the object can be obtained by calculating the direction vector from a calibrated camera. Furthermore, the system can estimate the relative distance between the tracking device and the target based on state information associated with the imaging device and the movable object… the controller 1405 can obtain a relative distance 1415 between the movable object 1410 and the target 1406 from the image 1403… the system can take advantage of various distance measuring methods. For example, the distance measuring method can take advantage of a bounding box 1520, which can handle complex geometry shapes and provides continuous and stable results… the system can perform an initialization step, which includes estimating both the target distance and target height (automatically)… the system can estimate the target distance based on the measured or effective camera altitude 1506 and the position of the bounding box 1520 in the image coordinates 1515… Figure 16 shows a flowchart of tracking a target based on distance measuring in a movable object environment, in accordance with various embodiments of the present invention. As shown in Figure 16, at step 1601, the system can acquire a target from one or more images, which are captured by an imaging device that is carried by a movable object. Then, at step 1602, the system can obtain a relative distance between the movable object and the target; determining whether to switch tracking of the target object in the captured image from near field tracking to far field tracking, or from far field tracking to near field tracking, based on the target tracking parameter (e.g. determine whether a deviation (i.e. change, variation, etc.) from the expected target size, with respect to a bounding box (i.e. the tracking frame) which defines the boundary of the target in the captured image (i.e. based on the target tracking parameter), requires the movable object to change (i.e. switch) or stay within a zooming range of the field of view (i.e. field, view, etc.) of the captured image, by zooming in (i.e. near field tracking) or zooming out (i.e. far field tracking) of the field of view of the captured image, based on the detected deviation (i.e. based on the target tracking parameter), as indicated above), for example);
determining a characteristic part of the target object for tracking the target object based on determination of the near field tracking or the far field tracking [determining a 
tracking the characteristic part of the target object (Par. [0053-60]: target information can include characteristics of a specific target such as an initial position (e.g., coordinates) and/or size of a target within one or more images captured by an imaging device carried by the movable object 310. Additionally or alternatively, the target information can include target type information such as characteristics of a type or category of targets including color, texture, pattern, size, shape, dimension… expected target information may be used to adjust the movable object, carrier and/or imaging device so that the target being tracked maintains an appearance in one or more images according to the expected target information. For example, the target may be tracked so as to maintain an expected position and/or size within one or more images captured by the imaging device. For example, the expected position of the tracked target may be near the center of the image or off-center… Once a target is identified, expected target information can be used to detect a deviation from expected characteristics of the target such as expected position and/or size… current target characteristics or information can be determined based on one or more images captured by the movable object. The current target information can be compared with the expected target information provided by the control terminal to determine the deviation therefrom. A change in position of the target may be detected by comparing coordinates of the target (e.g., the coordinates of a center point of the target) within an image to the coordinates of the expected target position. A change in size of the target may be detected by comparing the size of the area (e.g., in pixels) covered by the target with the expected target size… a change in size may be detected by detecting an orientation, boundaries, or other characteristics of the target… Based at least in part on the detected deviation, control signals may be generated (e.g., by one or more processors onboard the movable object) that cause adjustment that substantially corrects the detected deviation. As such, the adjustment may be used to substantially maintain one or more expected target characteristics (e.g., target position and/or size) within the images captured by the movable object… the adjustment may include adjustment to the zoom, focus, or other operational parameters of the payload (e.g., imaging device) itself(e.g., zoom in/out)… the adjustment may be generated based at least in part on the type of detected deviation. For example, a deviation from the expected target position may require rotation of the movable object and/or the payload (e.g., via the carrier) around one, two, or three rotational axes. As another example, a deviation from the expected target size may require translational movement of the movable object along a suitable axis and/or changes to the zoom of the imaging device (e.g., zoom in or out); Par. [0069]: Computer vision or other techniques may be used to determine boundary of target. Otherwise, user input may define the boundary of target. One or more targets may be selected at a time. In some embodiments, the selected target is displayed with a selection indicator to indicate that the user has selected the target for tracking… the control terminal may be configured to allow a user to enter or select target type information such as color, texture, shape, dimension, or other characteristics associated with a desired target; Par. [0127-149]: Figure 14 illustrates tracking a target based on distance measuring in a movable object environment… The movable object 1401 can acquire a target 1406 from an image 1403, which are captured by the camera… the system can obtain the (3D) position of the target from the (2D) tracking information. For example, the position of the target 1406, which is important for tracking the target, can be determined based on the direction toward the target 1406 and the relative distance 1415 between the movable object 1410… (e.g. a UAV) and the target 1406. The direction of the object can be obtained by calculating the direction vector from a calibrated camera. Furthermore, the system can estimate the relative distance between the tracking device and the target based on state information associated with the imaging device and the movable object… the controller 1405 can obtain a relative distance 1415 between the movable object 1410 and the target 1406 from the image 1403… the system can take advantage of various distance measuring methods. For example, the distance measuring method can take advantage of a bounding box 1520, which can handle complex geometry shapes and provides continuous and stable results… the system can perform an initialization step, which includes estimating both the target distance and target height (automatically)… the system can estimate the target distance based on the measured or effective camera altitude 1506 and the position of the bounding box 1520 in the image coordinates 1515… Figure 16 shows a flowchart of tracking a target based on distance measuring in a movable object environment, in accordance with various embodiments of the present invention. As shown in Figure 16, at step 1601, the system can acquire a target from one or more images, which are captured by an imaging device that is carried by a movable object. Then, at step 1602, the system can obtain a relative distance between the movable object and the target; determining a characteristic part of the target object for tracking the target object based on the tracking parameter; and tracking the characteristic part of the target object (e.g. target tracking information includes target type information such as characteristics of a type or category of targets, including size, shape, dimension (i.e. dimensional proportion), for example, in which target characteristics (i.e. features, information, etc.) are determined (i.e. obtained, calculated, etc.) based on one or more images captured by a movable object (i.e. determining a characteristic part of the target object for tracking the target object), in which a target is tracked based on tracking parameters by maintaining an expected position (i.e. location, distance, coordinates, etc.) and/or size (i.e. a dimensional proportion, boundary, shape, etc.) of the target within one or more images captured by the imaging device (i.e. determining a characteristic part of the target object for tracking the target object based on the tracking parameter and tracking the characteristic part of the target object), as indicated above), for example).

Regarding claim 12, is a corresponding apparatus claim rejected as applied to method the claim 1 above.

Regarding claim 20, ZHAO discloses an aircraft (Par. [0026]: FIG. 1 illustrates a movable object environment, in accordance with various embodiments of the present disclosure. As shown in FIG. 1, a movable object 118 in a movable object environment 100 can include a carrier 102 and a payload 104… the movable object 118 can be depicted as an aircraft… One of skill in the art would appreciate that any of the embodiments described herein in the context of aircraft systems can be applied to any suitable movable object (e.g., a UAV)), comprising:
a storage device configured to store computer-executable program instructions; and
a processor coupled with the storage device through a bus and configured to execute the computer-executable program instructions stored in the storage device to (Par. [0150-151]: features of the present disclosure can be performed in, using, or with the assistance of hardware, software, firmware, or combinations thereof. Consequently, features of the present disclosure may be implemented using a processing system (e.g., including one or more processors). Exemplary processors can include, without limitation, one or more general purpose microprocessors (for example, single or multi-core processors), application-specific integrated circuits, application-specific instruction-set processors, graphics processing units, physics processing units, digital signal processing units, coprocessors, network processing units, audio processing units, encryption processing units… Features of the present disclosure can be implemented in, using, or with the assistance of a computer program product which is a storage medium (media) or computer readable medium (media) having instructions stored thereon/in which can be used to program a processing system to perform any of the features presented herein). The steps of the program .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-11, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, as applied to claim 1 above, in view of Tsubusaki et al. (US PG Pub. No. 2016/0021315 A1), hereafter referred to as Tsubusaki. 

Regarding claim 3, claim 1 is incorporated and ZHAO discloses the method (Par. [0004-6]), but fails to teach the following, as further recited in claim 3.
However, Tsubusaki teaches further comprising;
in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking [in response to the tracking parameter satisfying a first predetermined tracking condition, determining switching the tracking of the target object in the captured image to the far field tracking] and the characteristic part of the target object as a first characteristic part, the first characteristic part being a human body of the target (Par. [0016]: FIGS. 6A, 6B, 6C, and 6D illustrate the setting of a composition pattern in a case where the object is a person; Par. [0050-51]: object detection unit 123 calculates the position or size of the specified object region on image data from the image memory 108. Continuously performing this calculation on image data at every sampling displayed as a live view enables tracking the motion of an object. In a case where an object being tracked has been detected at a zoom-out region, which is described below, or in a case where the detected object image has become larger than a predetermined size, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-out operation toward the wide-angle direction. In a case where an object has been detected within a zoom-in region in an automatic zoom frame 301 (FIG. 3B) and has been set in a predetermined size range, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-in operation up to a zoom position at the telephoto side indicated by the automatic zoom frame 301. According to this processing, the operator only is to move the camera in such a way as to set the object in an image plane without regard to a zoom operation. Even if an object is about to move to outside the frame, the zoom position is automatically changed… condition for the zoom-out operation or zoom-in operation is described with reference to FIGS. 3A and 3B to FIGS. 5A, 5B, 5C, 5D, 5E, and 5F. FIGS. 3A and 3B illustrate processing for preventing an object (thing) from moving to outside an image plane (frame). FIGS. 4A, 4B, and 4C illustrate processing for preventing an object (person) from moving to outside an image plane (frame); Par. [0062-69]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively… the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined ratio. In FIGS. 5A to 5F, the face tracking frames 500a to 500f are displayed in such a way as to surround the face region as a feature region of a person being an object. Accordingly, the following description is made assuming that the size of the face tracking frame is equal to the object size… For example, suppose that the size equivalent to 150% of the size of the face tracking frame 500a serving as the reference object size is set as a start size for the zoom-out operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500b>face tracking frame 500a×150%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), the automatic zoom control unit 122 determines to start a zoom-out operation; further comprising in response to the tracking parameter satisfying a first predetermined tracking condition, determining switching the tracking of the target object in the captured image to the far field tracking and the characteristic part of the target object as a first characteristic part, the first characteristic part being a human body of the target (e.g. condition for zoom-out (i.e. far field tracking) operation or zoom-in operation (i.e. near field tracking) is determined (i.e. in response to the tracking parameter satisfying a first, second, third.. Nth predetermined tracking condition), including determining when the object size of a tracking frame (i.e. bounding box) has changed more than a predetermined amount of change relative to a reference size (i.e. in response to the tracking parameter satisfying a first predetermined tracking condition), and the reference size include setting of a composition pattern in a case where the object is a person (i.e. a human) (i.e. the characteristic part of the target object as a first characteristic part) where the composition pattern is set to “upper half” and “whole body” (i.e. the first characteristic part being a human body of the target), respectively, to start (i.e. switch to, begin with, etc.) a zoom-out (i.e. far field tracking) operation (i.e. in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking 
ZHAO and Tsubusaki are considered to be analogous art because they pertain to image processing applications relating to object recognition and tracking using automatic zooming operations. Therefore, it would have been obvious to someone of ordinary skill in the art at before the effective filing date of the claimed invention to modify the method for target tracking by obtaining target information, including characteristics of a specific target such as an initial position and/or size of a target within one or more images captured by an imaging device carried by a movable object, such as an UAV (as disclosed by ZHAO) with in response to the tracking parameter satisfying a first predetermined tracking condition, determining the tracking of the target object as the far field tracking [in response to the tracking parameter satisfying a first predetermined tracking condition, determining switching the tracking of the target object in the captured image to the far field tracking] and the characteristic part of the target object as a first characteristic part, the first characteristic part being a human body of the target (as taught by Tsubusaki , Abstract, Par. [0016, 50-51, 62-69]) by performing automatic zoom operation which allows to move the camera in such a way as to set the object in an image plane without regard to zoom operation (Tsubusaki , Abstract, Par. [0016, 50, 162]).

Regarding claim 5, claim 1 is incorporated and ZHAO discloses the method (Par. [0004-6]), but fails to teach the following, as further recited in claim 5.
However, Tsubusaki teaches the method, further comprising: 
FIGS. 6A, 6B, 6C, and 6D illustrate the setting of a composition pattern in a case where the object is a person; Par. [0050-51]: object detection unit 123 calculates the position or size of the specified object region on image data from the image memory 108. Continuously performing this calculation on image data at every sampling displayed as a live view enables tracking the motion of an object. In a case where an object being tracked has been detected at a zoom-out region, which is described below, or in a case where the detected object image has become larger than a predetermined size, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-out operation toward the wide-angle direction. In a case where an object has been detected within a zoom-in region in an automatic zoom frame 301 (FIG. 3B) and has been set in a predetermined size range, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-in operation up to a zoom position at the telephoto side indicated by the automatic zoom frame 301. According to this processing, the operator only is to move the camera in such a way as to set the object in an image plane without regard to a zoom operation. Even if an object is about to move to outside the frame, the zoom position is automatically changed… condition for the zoom-out operation or zoom-in operation is described with reference to FIGS. 3A and 3B to FIGS. 5A, 5B, 5C, 5D, 5E, and 5F. FIGS. 3A and 3B illustrate processing for preventing an object (thing) from moving to outside an image plane (frame). FIGS. 4A, 4B, and 4C illustrate processing for preventing an object (person) from moving to outside an image plane (frame); Par. [0062-69]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively… the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined ratio. In FIGS. 5A to 5F, the face tracking frames 500a to 500f are displayed in such a way as to surround the face region as a feature region of a person being an object. Accordingly, the following description is made assuming that the size of the face tracking frame is equal to the object size… For example, suppose that the size equivalent to 150% of the size of the face tracking frame 500a serving as the reference object size is set as a start size for the zoom-out operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500b>face tracking frame 500a×150%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), the automatic zoom control unit 122 determines to start a zoom-out operation; further comprising wherein in response to the tracking parameter satisfying a second predetermined tracking condition, determining switching or starting the tracking of the target object in the captured image in the near field tracking, determining a second characteristic part of the target object based on a human face region of the target object, and determining the characteristic part of the target object as the second characteristic part (e.g. condition for zoom-out (i.e. far field tracking) operation or zoom-in operation (i.e. near field tracking) is determined (i.e. in response to the tracking parameter satisfying a first, second, third.. Nth predetermined tracking condition), including determining when the object size of a tracking frame (i.e. bounding box) has changed more than a predetermined amount of change relative to a 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 7, claim 3 is incorporated and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein determining the tracking of the target object as the far field tracking [wherein determining switching the tracking of the target object in the captured image to the far field tracking] and the characteristic part of the target object as the first characteristic part, the first characteristic part being a human body of the target object comprises: 
obtaining a center line of the tracking frame and one or more human bodies included in the captured image; 

determining the human body of the target object as the first characteristic part, and determining the first characteristic part as the characteristic part of the target object (ZHAO, Par. [0053-65]: the control data from the control terminal 311 can include target information, which can be used by a controller 304 on board the movable object 310 for generating the control data. In some cases, the target information can include characteristics of a specific target such as an initial position (e.g., coordinates) and/or size of a target within one or more images captured by an imaging device carried by the movable object 310. Additionally or alternatively, the target information can include target type information such as characteristics of a type or category of targets including color, texture, pattern, size, shape, dimension, and the like. Target information can include data representation of an image of the target. This may include an image of the target in a field of view. Field of view may be defined or encompassed by the images captured by the imaging device… the control data from the control terminal 311 can include target information, which can be used by a controller 304 on board the movable object 310 for generating the control data… Target information can also include expected target information. The expected target information specifies the characteristics that the target being tracked is expected to meet in the images captured by the imaging device. The expected target information may be used to adjust the movable object, carrier and/or imaging device so that the target being tracked maintains an appearance in one or more images according to the expected target information. For example, the target may be tracked so as to maintain an expected position and/or size within one or more images captured by the imaging device. For example, the expected position of the tracked target may be near the center of the image or off-center. The expected size of the tracked target may be around a certain number of pixels… Once a target is identified, expected target information can be used to detect a deviation from expected characteristics of the target such as expected position and/or size. In some embodiments, current target characteristics or information can be determined based on one or more images captured by the movable object. The current target information can be compared with the expected target information provided by the control terminal to determine the deviation therefrom. A change in position of the target may be detected by comparing coordinates of the target (e.g., the coordinates of a center point of the target) within an image to the coordinates of the expected target position. A change in size of the target may be detected by comparing the size of the area (e.g., in pixels) covered by the target with the expected target size. In some embodiments, a change in size may be detected by detecting an orientation, boundaries, or other characteristics of the target... Based at least in part on the detected deviation, control signals may be generated (e.g., by one or more processors onboard the movable object) that cause adjustment that substantially corrects the detected deviation. As such, the adjustment may be used to substantially maintain one or more expected target characteristics (e.g., target position and/or size) within the images captured by the movable object… tracking information may include relative or absolute coordinates and/or size of the target within one or more image frames received from the movable object, changes of the target between consecutive image frames, GPS coordinates, or other positional information of the target, and the like. In some embodiments, the tracking information may be used by the control terminal 311 to display the target as being tracked (e.g., via a graphical tracking indicator such as a box around the target); Par. [0083-90]: the movable object 603 can use different types of object detector for detecting the target (i.e. the object that is desired by the user), e.g. after receiving a user input such as a point on a target and/or a target class to be tracked (e.g. a human being)… the feature model 610 can be constructed based on examining common objects such as human body, cars, and human faces… the system can track a target by following a feature that represents the target 706. For example, the system can determine the similarity between the various features, such as features A-C 711-713 in the image 703, and the feature model 704. The similarity may be calculated as a result value (or score) of a function for each feature in the image 703. Based on the calculated score, the system can determine which feature represents the target 706. Alternatively, the system can directly compare each feature in the image 703 with the feature model to determine whether the feature represents the target 706… Periodically, the system can determine whether the similarity between the feature and the feature model remains within a tracking process, e.g. by checking whether the result value (or score) of the function remains above a previously determined threshold… when the value is below the previously determined threshold. Then, the system can examine every subsequent image and looks for the target. The examination can be based on the original feature model or the last updated feature model, and may be performed by traversing different scales and locations in every subsequent images; Par. [0135-136]: the imaging of a target may be represented based on an aperture imaging model, which assumes that a light ray from an object point in a three dimensional space can be projected on an image plane to form an image point. The optical axis 1508 can pass through both the mirror center 1507 and the image center. The distance between the mirror center and the image center can be equal or substantial similar to the focal length 1509… the system can perform an initialization step, which includes estimating both the target distance and target height (automatically). Here, the system can determine the projected relative distance 1510 on the ground between the mirror center 1507 and the target 1504 based on the geometry relationship. Then, the system can determine the target height; wherein determining switching the tracking of the target object in the captured image to the far field tracking and the characteristic part of the target object as the first characteristic part, the first characteristic part being a human body of the target object comprises: 
obtaining a center line of the tracking frame and one or more human bodies included in the captured image; 
determining a human body among the one or more human bodies included in the captured image that is located closest to the center line as the human body of the target object; and 
th) predetermined tracking condition comprises determining whether similarity between each feature and feature model remains within a tracking process, including a target and/or a target class to be tracked (e.g. a human being) (i.e. determining a (first, second, third… Nth) characteristic part of the target object based on a human face region of the target object) and the feature model is constructed based on examining common objects such as human body, human faces, by determining if the expected position of the tracked (e.g. human body) target are near (i.e. close) the center of the image (i.e. one or more human bodies included in the captured image that is located closest to the center line as the human body of the target, including an optical axis which passes through the image center (i.e. obtaining a center line of the tracking frame and one or more human bodies included in the captured image), as indicated above), for example).

Regarding claim 8, claim 5 is incorporated and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein determining the tracking of the target object as the near field tracking [wherein determining switching or starting the tracking of the target object in the captured image in the near field tracking], determining the second characteristic part of the target object based on the human face region of the target object, and determining the characteristic part of the target object as the second characteristic part comprises: 

expanding the human face region of the target object based on a predetermined expansion factor to obtain an expanded human face region; and 
determining the second characteristic part of the target object included in the expanded human face region as the characteristic part of the target (ZHAO, Par. [0056-62]: target identification can involve any suitable image recognition and/or matching algorithms. In some embodiments, target identification includes comparing two or more images to determine, extract, and/or match features contained therein… adjustment may be generated based at least in part on the type of detected deviation. For example, a deviation from the expected target position may require rotation of the movable object and/or the payload (e.g., via the carrier) around one, two, or three rotational axes. As another example, a deviation from the expected target size may require translational movement of the movable object along a suitable axis and/or changes to the zoom of the imaging device (e.g., zoom in or out)… an adjustment to correct a change in size of the target may be achieved by controlling the zoom in/out of the imaging device (e.g., if the imaging device supports the zoom level required), by controlling the movement of the movable object (e.g., so as to get closer to or farther away from the target); Par. [0084-91]: the movable object 603 can use different types of object detector for detecting the target (i.e. the object that is desired by the user), e.g. after receiving a user input such as a point on a target and/or a target class to be tracked (e.g. a human being)… the feature model 610 can be constructed based on examining common objects such as human body, cars, and human faces… the system can track a target by following a feature that represents the target 706. For example, the system can determine the similarity between the various features, such as features A-C 711-713 in the image 703, and the feature model 704. The similarity may be calculated as a result value (or score) of a function for each feature in the image 703. Based on the calculated score, the system can determine which feature represents the target 706. Alternatively, the system can directly compare each feature in the image 703 with the feature model to determine whether the feature represents the target 706… Periodically, the system can determine whether the similarity between the feature and the feature model remains within a tracking process, e.g. by checking whether the result value (or score) of the function remains above a previously determined threshold… when the value is below the previously determined threshold. Then, the system can examine every subsequent image and looks for the target. The examination can be based on the original feature model or the last updated feature model, and may be performed by traversing different scales and locations in every subsequent images; Par. [0124-132]: movable object 1210 (e.g. the controller 1203) can obtain the relative distance and orientation of the target 1206, in order to maintain the target within a proximity 1208 of the target (e.g. a predefined circular range)… FIG. 14 illustrates tracking a target based on distance measuring in a movable object environment, in accordance with various embodiments of the present disclosure. As shown in FIG. 14, a movable object 1410 in a movable object environment 1400 can include a carrier 1401, which carries an imaging device such as a camera 1402… the system can obtain the (3D) position of the target from the (2D) tracking information. For example, the position of the target 1406, which is important for tracking the target, can be determined based on the direction toward the target 1406 and the relative distance 1415 between the movable object 1410 (e.g. a UAV) and the target 1406. The direction of the object can be obtained by calculating the direction vector from a calibrated camera. Furthermore, the system can estimate the relative distance between the tracking device and the target based on state information associated with the imaging device and the movable object… the controller 1405 can obtain a relative distance 1415 between the movable object 1410 and the target 1406 from the image 1403. Also, the controller 1405 can generate one or more flight control signals 1404 to direct the movable object 1410 to track the target 1406… the controller 1405 can adjust the movable object or the gimbal to rotate about the yaw direction based on the distance between the target and the center point of the image; wherein determining switching or starting the tracking of the target object in the captured image in the near field tracking, determining the second characteristic part of the target object based on the human face region of the target object, and determining the characteristic part of the target object as the second characteristic part comprises: 
performing a human face recognition in the tracking frame, and obtaining the human face region of the target object in the captured image; 
expanding the human face region of the target object based on a predetermined expansion factor to obtain an expanded human face region; and 
th) predetermined tracking condition comprises determining whether similarity (i.e. matching, detection, etc.) between each feature and feature model remains within a tracking process, including a target and/or a target class to be tracked (e.g. a human being) (i.e. determining a (first, second, third… Nth) characteristic part of the target object based on a human face region of the target object) and the feature model is constructed based on examining common objects such as human body, human faces, and perform target identification of target regions based on image (i.e. frame, picture, photo, etc.) recognition and/or matching algorithms (i.e. performing a human face recognition in the tracking frame, and obtaining the human face region of the target object in the captured image), and perform an adjustment to correct a change in size of the target regions by controlling the zoom in (i.e. expand, enlarge, etc.) / zoom out of the imaging device (i.e. determining the (second, third… Nth) characteristic part of the target object included in the expanded human face region as the characteristic part of the target), as indicated above), for example).

Regarding claim 9, claim 8 is incorporated and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein the second characteristic part comprises a human face (ZHAO, Par. [0083-91]: the movable object 603 can use different types of object detector for detecting the target (i.e. the object that is desired by the user), e.g. after receiving a user input such as a point on a target and/or a target class to be tracked (e.g. a human being)… the feature model 610 can be constructed based on examining common objects such as human body, cars, and human faces… the system can track a target by following a feature that represents the target 706. For example, the system can determine the similarity between the various features, such as features A-C 711-713 in the image 703, and the feature model 704. The similarity may be calculated as a result value (or score) of a function for each feature in the image 703. Based on the calculated score, the system can determine which feature represents the target 706. Alternatively, the system can directly compare each feature in the image 703 with the feature model to determine whether the feature represents the target 706… Periodically, the system can determine whether the similarity between the feature and the feature model remains within a tracking process, e.g. by checking whether the result value (or score) of the function remains above a previously determined threshold… when the value is below the previously determined threshold. Then, the system can examine every subsequent image and looks for the target. The examination can be based on the original feature model or the last updated feature model, and may be performed by traversing different scales and locations in every subsequent images; wherein the second characteristic part comprises a human face of the target object (e.g. feature model (i.e. the (second, third… Nth) characteristic part) is constructed based on examining common objects such as human body and human faces, as indicate above), for example) and a shoulder of the target object (Tsubusaki, Par. [0062-73]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively; and a shoulder of the target object (e.g. automatic zoom control includes in cases where the composition pattern is set to “upper half” of a human body (i.e. a shoulder of the target object) by calculating the reference size in such a way as to allow the upper half to reach a set size on the image plane, and stores the reference size, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 3.

claim 10, claim 3 is incorporated and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein tracking the characteristic part of the target object comprises: 
switching tracking a human face of the target object to tracking the first characteristic part of the target object (Tsubusaki, Par. [0016]: FIGS. 6A, 6B, 6C, and 6D illustrate the setting of a composition pattern in a case where the object is a person; Par. [0050-51]: object detection unit 123 calculates the position or size of the specified object region on image data from the image memory 108. Continuously performing this calculation on image data at every sampling displayed as a live view enables tracking the motion of an object. In a case where an object being tracked has been detected at a zoom-out region, which is described below, or in a case where the detected object image has become larger than a predetermined size, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-out operation toward the wide-angle direction. In a case where an object has been detected within a zoom-in region in an automatic zoom frame 301 (FIG. 3B) and has been set in a predetermined size range, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-in operation up to a zoom position at the telephoto side indicated by the automatic zoom frame 301. According to this processing, the operator only is to move the camera in such a way as to set the object in an image plane without regard to a zoom operation. Even if an object is about to move to outside the frame, the zoom position is automatically changed… condition for the zoom-out operation or zoom-in operation is described with reference to FIGS. 3A and 3B to FIGS. 5A, 5B, 5C, 5D, 5E, and 5F. FIGS. 3A and 3B illustrate processing for preventing an object (thing) from moving to outside an image plane (frame). FIGS. 4A, 4B, and 4C illustrate processing for preventing an object (person) from moving to outside an image plane (frame); Par. [0062-69]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively… the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined ratio. In FIGS. 5A to 5F, the face tracking frames 500a to 500f are displayed in such a way as to surround the face region as a feature region of a person being an object. Accordingly, the following description is made assuming that the size of the face tracking frame is equal to the object size… For example, suppose that the size equivalent to 150% of the size of the face tracking frame 500a serving as the reference object size is set as a start size for the zoom-out operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500b>face tracking frame 500a×150%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), the automatic zoom control unit 122 determines to start a zoom-out operation; wherein tracking the target object based on the characteristic part comprises: switching tracking the target object based on a human face of the target object to tracking the target object based on the first characteristic part (e.g. condition for zoom-out (i.e. far field tracking) operation or zoom-in operation (i.e. near field tracking) is determined (i.e. in response to the tracking parameter satisfying a first, second, third.. Nth predetermined tracking condition), including determining when the object size of a tracking frame (i.e. bounding box) has changed more than a predetermined amount of change relative to a reference size (i.e. in response to the tracking parameter satisfying a first predetermined tracking condition), and the reference size include setting of a composition pattern in a case where the object is a person (i.e. a human) (i.e. the characteristic part of the target object as a first characteristic part) where the composition pattern is set to “upper half”, “whole body”, or 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 3.

Regarding claim 11, claim 5 is incorporated and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein tracking the characteristic part of the target object comprises: 
switching tracking a human body of the target object to tracking the second characteristic part of the target object (Tsubusaki, Par. [0016]: FIGS. 6A, 6B, 6C, and 6D illustrate the setting of a composition pattern in a case where the object is a person; Par. [0050-51]: object detection unit 123 calculates the position or size of the specified object region on image data from the image memory 108. Continuously performing this calculation on image data at every sampling displayed as a live view enables tracking the motion of an object. In a case where an object being tracked has been detected at a zoom-out region, which is described below, or in a case where the detected object image has become larger than a predetermined size, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-out operation toward the wide-angle direction. In a case where an object has been detected within a zoom-in region in an automatic zoom frame 301 (FIG. 3B) and has been set in a predetermined size range, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-in operation up to a zoom position at the telephoto side indicated by the automatic zoom frame 301. According to this processing, the operator only is to move the camera in such a way as to set the object in an image plane without regard to a zoom operation. Even if an object is about to move to outside the frame, the zoom position is automatically changed… condition for the zoom-out operation or zoom-in operation is described with reference to FIGS. 3A and 3B to FIGS. 5A, 5B, 5C, 5D, 5E, and 5F. FIGS. 3A and 3B illustrate processing for preventing an object (thing) from moving to outside an image plane (frame). FIGS. 4A, 4B, and 4C illustrate processing for preventing an object (person) from moving to outside an image plane (frame); Par. [0062-69]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively… the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined ratio. In FIGS. 5A to 5F, the face tracking frames 500a to 500f are displayed in such a way as to surround the face region as a feature region of a person being an object. Accordingly, the following description is made assuming that the size of the face tracking frame is equal to the object size… For example, suppose that the size equivalent to 150% of the size of the face tracking frame 500a serving as the reference object size is set as a start size for the zoom-out operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500b>face tracking frame 500a×150%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), the automatic zoom control unit 122 determines to start a zoom-out operation; wherein tracking the characteristic part of the target object comprises: switching tracking a human body of the target object to tracking the second characteristic part of the target object (e.g. condition for zoom-out (i.e. far field tracking) operation or zoom-in operation (i.e. near field tracking) is determined (i.e. in response to th predetermined tracking condition), including determining when the object size of a tracking frame (i.e. bounding box) has changed more than a predetermined amount of change relative to a reference size (i.e. in response to the tracking parameter satisfying a second predetermined tracking condition), and the reference size include setting of a composition pattern in a case where the object is a person (i.e. a human) (i.e. the characteristic part of the target object as a first characteristic part) where the composition pattern is set to “upper half”, “whole body”, or a “face” (i.e. tracking the target object based on a human body of the target object), respectively, to start (i.e. switch to, begin with, etc.) a zoom-out (i.e. far field tracking) operation (i.e. switching tracking the target object based on a human body of the target object to tracking the target object based on the second characteristic part), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 3.

Regarding claim 14, claim 12 is incorporated and is a corresponding apparatus claim rejected as applied to method the claim 3 above.

Regarding claim 16, claim 12 is incorporated and is a corresponding apparatus claim rejected as applied to method the claim 5 above.

Regarding claim 18, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to method the claim 7 above.

Regarding claim 19, claim 16 is incorporated and is a corresponding apparatus claim rejected as applied to method the claim 8 above.

Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of Tsubusaki, as applied to claim 3 above, and in further view of Gilmore et al. (US PG Pub. No. 2015/0205301 A1), hereafter referred to as Gilmore. 

Regarding claim 4, claim 3 is and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein the first predetermined tracking condition comprises: 

the distance between the target object and the camera is greater than or equal to a first predetermined distance (Tsubusaki, Par. [0016]: FIGS. 6A, 6B, 6C, and 6D illustrate the setting of a composition pattern in a case where the object is a person; Par. [0045-51]: the object detection unit 123 sets a set of partial regions adjacent the object region candidate, as the same color region, and sets a region in which the same color region falls within a predetermined size range, as a final object region… object detection unit 123 is able to estimate the size of an object region on image data by using not only face information and color information but also object distance information measured by the CZ control unit 119 and focal length information of the zoom lens 102… object detection unit 123 calculates the position or size of the specified object region on image data from the image memory 108. Continuously performing this calculation on image data at every sampling displayed as a live view enables tracking the motion of an object. In a case where an object being tracked has been detected at a zoom-out region, which is described below, or in a case where the detected object image has become larger than a predetermined size, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-out operation toward the wide-angle direction. In a case where an object has been detected within a zoom-in region in an automatic zoom frame 301 (FIG. 3B) and has been set in a predetermined size range, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-in operation up to a zoom position at the telephoto side indicated by the automatic zoom frame 301. According to this processing, the operator only is to move the camera in such a way as to set the object in an image plane without regard to a zoom operation. Even if an object is about to move to outside the frame, the zoom position is automatically changed… condition for the zoom-out operation or zoom-in operation is described with reference to FIGS. 3A and 3B to FIGS. 5A, 5B, 5C, 5D, 5E, and 5F. FIGS. 3A and 3B illustrate processing for preventing an object (thing) from moving to outside an image plane (frame). FIGS. 4A, 4B, and 4C illustrate processing for preventing an object (person) from moving to outside an image plane (frame); Par. [0062-73]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively… the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined ratio. In FIGS. 5A to 5F, the face tracking frames 500a to 500f are displayed in such a way as to surround the face region as a feature region of a person being an object. Accordingly, the following description is made assuming that the size of the face tracking frame is equal to the object size… For example, suppose that the size equivalent to 150% of the size of the face tracking frame 500a serving as the reference object size is set as a start size for the zoom-out operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500b>face tracking frame 500a×150%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), the automatic zoom control unit 122 determines to start a zoom-out operation… FIG. 5C indicates the angle of field obtained by zooming out a predetermined zoom magnification from the angle of field 501 illustrated in FIG. 5B and the face tracking frame 500c. Here, in consideration of a rate of change (150%) of the face tracking frame size from the reference object size at the time of starting a zoom-out operation, the predetermined zoom magnification is set to 1/1.5 times. After this, when the object further approaches, the automatic zoom control unit 122 further performs a zoom-out operation toward the wide-angle side, thus continuing setting the object within a predetermined ratio. Therefore, the operator is able to concentrate on only a release switch operation… On the other hand, FIGS. 5D, 5E, and 5F illustrate an example in which, when a person serving as an object moves away from the digital camera 100, the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined range… FIG. 5E indicates the angle of field obtained when the object has moved away from the digital camera 100 in a state in which the zoom magnification is not changed from the state illustrated in FIG. 5D. For example, suppose that the size equivalent to 50% of the size of the face tracking frame 500d serving as the reference object size is set as a start size for the zoom-in operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500e<face tracking frame 500d×50%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), and the face tracking frame 500e has been set in the zoom-in region ZI, the automatic zoom control unit 122 determines to start a zoom-in operation; Par. [0151-152]: setting for the zoom speed relative to the size ratio, in which the abscissa axis indicates the size ratio and the ordinate axis indicates the zoom speed. The size ratio is calculated by dividing the detected size by the reference size when the detected size is larger than the reference size, and is calculated by dividing the reference size by the detected side when the detected size is smaller than the reference size. In a case where an object that is moving is tracked via the zoom operation, the zoom speed is set as proportional to the size ratio. In a case where the size ratio becomes greater, i.e., an object is moving at a speed higher than the tracking speed by zooming, the zoom speed is set to a higher speed. On the other hand, when zooming has caught up the object and accordingly as the size ratio approaches “1”, the zoom speed is set to a lower speed. Furthermore, in a case where the distance from the digital camera 100 to the object is short, the zoom speed is set to a higher speed, and in a case where the distance is long, the zoom speed is set to a lower speed… Here, a method for calculating the distance from the digital camera 100 to an object (object distance) is described. Reference object distances corresponding to reference focal lengths and reference object sizes are previously measured and stored in the memory 118… the detected size and the object distance can be fed back to the zoom speed, so that a zoom tracking operation associated with the movement of the object can be implemented; wherein the first predetermined tracking condition comprises the dimensional proportion is smaller than or equal to a first predetermined dimensional proportion value; and/or the distance between the target object and the camera is greater than or equal to a first predetermined distance (e.g. perform a zoom operation in such a way as to set the proportion of the object to the image plane (i.e. the dimensional proportion) within a predetermined ratio or size range (i.e. the first, second, third… Nth predetermined tracking condition comprises the dimensional proportion is smaller than or equal to (i.e. within) a first, second, third… Nth predetermined dimensional proportion value) by using a tracking frame (i.e. bounding box) which is equal to the object size, including zoom operation performed when a person as an object moves toward the camera, such a case where the distance from th predetermined distance), and a zoom operation performed when a person as an object moves away from the camera, such as a case where the distance from the digital camera 100 to the object is long (i.e. the distance between the target object and the camera is greater than or equal to a first, second, third… Nth predetermined distance), respectively, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.
The combination of ZHAO and Tsubusaki, as a whole, teaches the method, as indicated above, but fails to teach the following as further recited in claim 4.
However, Gilmore teaches the distance between the target object and the aircraft (Par. [0021]: Tracking the target can include tracking in the three dimensions of space as well as other dimensions (e.g., velocity, angle). The aerial device first sets a relative position with respect to the target to determine what relative position to maintain. The position can include two dimensional distance component (x and y distance components) as well as an altitude component (z distance component); Par. [0080-82]: image capture unit 560 includes automatic zoom control to control zoom to compensate for discrepancy between the desired position offset position and the actual position of the aerial robot…image capture unit 560 can include autofocus technology coupled to zoom control to maintain image focus despite variations in distance to the target by the aerial robot… aerial robot 500 can be programmed to track the movement of the target autonomously while a user focuses only on camera position, angle, and zoom. In one embodiment, controls from a camera controller to move the angle of the shot can be interpreted and processed by aerial robot 500 into commands to change the offset of the aerial robot with the target. Thus, a user does not need to do anything specific with respect to flying or driving the aerial robot, but can simply monitor and manage camera equipment; Par. [0120-125]: setting the relative position of the aerial robot further comprises: setting a distance of the aerial robot from the target; setting an altitude of the aerial robot above the target; and setting angle of the aerial robot relative to the target… the target tracking unit is further to set the relative three dimensional position of the aerial robot including setting a distance of the aerial robot from the target; setting an altitude of the aerial robot above the target; and setting angle of the aerial robot relative to the target; the distance between the target object and the aircraft (e.g. zoom control uses the relative position of an aerial robot (i.e. the aircraft), which comprises a distance of the aerial robot from the target (i.e. the distance between the target object and the aircraft), including image capture unit 560, which includes autofocus technology coupled to zoom control to maintain image focus despite variations in distance to the target by the aerial robot to track the movement of the target autonomously, as indicated above), for example).
ZHAO, Tsubusaki, and Gilmore are considered to be analogous art because they pertain to because they pertain to image processing applications relating to object recognition and tracking using automatic zooming operations and aerial vehicles. Therefore, the combined teachings of ZHAO, Tsubusaki, and Gilmore, as a whole, 

Regarding claim 6, claim 5 is incorporated and the combination of ZHAO and Tsubusaki, as a whole, teaches the method (ZHAO, Par. [0004-6]), wherein the second predetermined tracking condition comprises: 
the dimensional proportion is greater than or equal to a second predetermined dimensional proportion value; and/or 
the distance between the target object and the camera is smaller than or equal to a second predetermined distance value (Tsubusaki, Par. [0016]: FIGS. 6A, 6B, 6C, and 6D illustrate the setting of a composition pattern in a case where the object is a person; Par. [0045-51]: the object detection unit 123 sets a set of partial regions adjacent the object region candidate, as the same color region, and sets a region in which the same color region falls within a predetermined size range, as a final object region… object detection unit 123 is able to estimate the size of an object region on image data by using not only face information and color information but also object distance information measured by the CZ control unit 119 and focal length information of the zoom lens 102… object detection unit 123 calculates the position or size of the specified object region on image data from the image memory 108. Continuously performing this calculation on image data at every sampling displayed as a live view enables tracking the motion of an object. In a case where an object being tracked has been detected at a zoom-out region, which is described below, or in a case where the detected object image has become larger than a predetermined size, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-out operation toward the wide-angle direction. In a case where an object has been detected within a zoom-in region in an automatic zoom frame 301 (FIG. 3B) and has been set in a predetermined size range, the automatic zoom control unit 122 instructs the CZ control unit 119 or the electronic zoom control unit 120 to perform a zoom-in operation up to a zoom position at the telephoto side indicated by the automatic zoom frame 301. According to this processing, the operator only is to move the camera in such a way as to set the object in an image plane without regard to a zoom operation. Even if an object is about to move to outside the frame, the zoom position is automatically changed… condition for the zoom-out operation or zoom-in operation is described with reference to FIGS. 3A and 3B to FIGS. 5A, 5B, 5C, 5D, 5E, and 5F. FIGS. 3A and 3B illustrate processing for preventing an object (thing) from moving to outside an image plane (frame). FIGS. 4A, 4B, and 4C illustrate processing for preventing an object (person) from moving to outside an image plane (frame); Par. [0062-73]: a zoom operation for keeping the proportion of an object to the image plane within a predetermined range is described… in a case where the detected size of an object has changed to a size larger than a predetermined number of times the reference size, the automatic zoom control unit 122 automatically performs a zoom operation in a direction to reduce the change, thus keeping the size of the object within a predetermined range from the reference size… s a screen display in a case where the composition pattern is set to “face”. At the time of the “face” setting, the automatic zoom control unit 122 calculates, as a reference size, the size allowing the face to be set in the image plane according to the orientation of the digital camera 100 and the direction of the face, and stores the reference size into the memory 118… indicate screen displays in cases where the composition pattern is set to “upper half” and “whole body”, respectively. At the time of each of the “upper half” setting and the “whole body” setting, the automatic zoom control unit 122 calculates the reference size in such a way as to allow the upper half or the whole body to reach a set size on the image plane, and stores the reference size into the memory 118… when the object is a person, the composition pattern is set to “manual”, “face”, “upper half”, and “whole body”, respectively… the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined ratio. In FIGS. 5A to 5F, the face tracking frames 500a to 500f are displayed in such a way as to surround the face region as a feature region of a person being an object. Accordingly, the following description is made assuming that the size of the face tracking frame is equal to the object size… For example, suppose that the size equivalent to 150% of the size of the face tracking frame 500a serving as the reference object size is set as a start size for the zoom-out operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500b>face tracking frame 500a×150%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), the automatic zoom control unit 122 determines to start a zoom-out operation… FIG. 5C indicates the angle of field obtained by zooming out a predetermined zoom magnification from the angle of field 501 illustrated in FIG. 5B and the face tracking frame 500c. Here, in consideration of a rate of change (150%) of the face tracking frame size from the reference object size at the time of starting a zoom-out operation, the predetermined zoom magnification is set to 1/1.5 times. After this, when the object further approaches, the automatic zoom control unit 122 further performs a zoom-out operation toward the wide-angle side, thus continuing setting the object within a predetermined ratio. Therefore, the operator is able to concentrate on only a release switch operation… On the other hand, FIGS. 5D, 5E, and 5F illustrate an example in which, when a person serving as an object moves away from the digital camera 100, the digital camera 100 automatically performs a zoom operation in such a way as to set the proportion of the object to the image plane within a predetermined range… FIG. 5E indicates the angle of field obtained when the object has moved away from the digital camera 100 in a state in which the zoom magnification is not changed from the state illustrated in FIG. 5D. For example, suppose that the size equivalent to 50% of the size of the face tracking frame 500d serving as the reference object size is set as a start size for the zoom-in operation. When the object tracking frame (face tracking frame) has reached a relation of “face tracking frame 500e<face tracking frame 500d×50%” (the face tracking frame has changed more than a predetermined amount of change relative to the reference size), and the face tracking frame 500e has been set in the zoom-in region ZI, the automatic zoom control unit 122 determines to start a zoom-in operation; Par. [0151-152]: setting for the zoom speed relative to the size ratio, in which the abscissa axis indicates the size ratio and the ordinate axis indicates the zoom speed. The size ratio is calculated by dividing the detected size by the reference size when the detected size is larger than the reference size, and is calculated by dividing the reference size by the detected side when the detected size is smaller than the reference size. In a case where an object that is moving is tracked via the zoom operation, the zoom speed is set as proportional to the size ratio. In a case where the size ratio becomes greater, i.e., an object is moving at a speed higher than the tracking speed by zooming, the zoom speed is set to a higher speed. On the other hand, when zooming has caught up the object and accordingly as the size ratio approaches “1”, the zoom speed is set to a lower speed. Furthermore, in a case where the distance from the digital camera 100 to the object is short, the zoom speed is set to a higher speed, and in a case where the distance is long, the zoom speed is set to a lower speed… Here, a method for calculating the distance from the digital camera 100 to an object (object distance) is described. Reference object distances corresponding to reference focal lengths and reference object sizes are previously measured and stored in the memory 118… the detected size and the object distance can be fed back to the zoom speed, so that a zoom tracking operation associated with the movement of the object can be implemented; the dimensional proportion is greater than or equal to a second predetermined dimensional proportion value; and/or the distance between the target object and the camera is smaller than or equal to a second predetermined distance value (e.g. perform a zoom operation in such a way as to set the proportion of the object to the image plane (i.e. the dimensional proportion) with respect to a predetermined ratio or size range (i.e. the first, second, third… Nth predetermined tracking condition comprises the dimensional proportion is greater than or equal to a first, second, third… Nth predetermined dimensional proportion value) by using a tracking frame (i.e. bounding box) which is equal to the object size, including zoom operation performed when a person as an object moves toward the camera, such a case where the distance from the digital camera 100 to the object is short (i.e. the distance between the target object and the camera is smaller than or equal to a first, second, third… Nth predetermined distance), and a zoom operation performed when a person as an object moves away from the camera, such as a case where the distance from the digital camera 100 to the object is long (i.e. the distance between the target object and the camera is greater than or equal to a first, second, third… Nth predetermined distance), respectively, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.
The combination of ZHAO and Tsubusaki, as a whole, teaches the method, as indicated above, but fails to teach the following as further recited in claim 6.
Tracking the target can include tracking in the three dimensions of space as well as other dimensions (e.g., velocity, angle). The aerial device first sets a relative position with respect to the target to determine what relative position to maintain. The position can include two dimensional distance component (x and y distance components) as well as an altitude component (z distance component); Par. [0080-82]: image capture unit 560 includes automatic zoom control to control zoom to compensate for discrepancy between the desired position offset position and the actual position of the aerial robot…image capture unit 560 can include autofocus technology coupled to zoom control to maintain image focus despite variations in distance to the target by the aerial robot… aerial robot 500 can be programmed to track the movement of the target autonomously while a user focuses only on camera position, angle, and zoom. In one embodiment, controls from a camera controller to move the angle of the shot can be interpreted and processed by aerial robot 500 into commands to change the offset of the aerial robot with the target. Thus, a user does not need to do anything specific with respect to flying or driving the aerial robot, but can simply monitor and manage camera equipment; Par. [0120-125]: setting the relative position of the aerial robot further comprises: setting a distance of the aerial robot from the target; setting an altitude of the aerial robot above the target; and setting angle of the aerial robot relative to the target… the target tracking unit is further to set the relative three dimensional position of the aerial robot including setting a distance of the aerial robot from the target; setting an altitude of the aerial robot above the target; and setting angle of the aerial robot relative to the target; the distance between the target object and the aircraft (e.g. zoom control uses the relative position of an aerial robot (i.e. the aircraft), which comprises a distance of the aerial robot from the target (i.e. the distance between the target object and the aircraft), including image capture unit 560, which includes autofocus technology coupled to zoom control to maintain image focus despite variations in distance to the target by the aerial robot to track the movement of the target autonomously, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 15, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to method the claim 4 above.

Regarding claim 17, claim 16 is incorporated and is a corresponding apparatus claim rejected as applied to method the claim 6 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668